Citation Nr: 1748789	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative joint disease of the left knee, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which reopened and denied claims of service connection for degenerative joint disease of the right and left knees. Despite the determination reached by the RO with respect to the claims, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims. See Barnett v. Brown, 83 F. 3d 1380   (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366   (Fed. Cir. 2001).
The Veteran testified before the undersigned Veterans Law Judge in a November 2015 Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

The appeal was previously before the Board in March 2016, and the Board, having found that new and material evidence was submitted, reopened the claim for service connection for degenerative joint disease of the right knee.  The Board noted that the Veteran had additionally claimed that his left knee disability was secondary to his right knee disability in a November 2015 Travel Board hearing, and therefore, found the claims for service connection for his right and left knee disabilities to be intertwined.  Therefore, the Board then remanded both claims for VA examinations and medical opinions.  The appeal has now been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  In an unappealed February1997 rating decision, the RO denied service connection for a left knee disability.

2.  The evidence received subsequent to the February 1997 rating decision is new and material to reopen service connection for degenerative joint disease of the left knee, claimed as a left knee disability.

3.  The Veteran has currently diagnosed degenerative joint disease of the right and left knees.

4.  Right and left knee disabilities were not "noted" at service entrance.

5.  The evidence does not show, clearly and unmistakably, that degenerative joint disease of the right and left knees preexisted service.

6.  Right and left knee pain symptoms were not chronic in service and continuous since service separation, and degenerative joint disease of the right and left knees did not manifest to a compensable degree within one year of service separation.

7.  Degenerative joint disease of the right and left knees were not incurred in or caused by service.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which denied service connection a left knee disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the February 1997 rating decision is new and material to reopen service connection for degenerative joint disease of the left knee, claimed as a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).

3.  The criteria for service connection for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in September 2008 which met the VCAA notice requirements with respect to his claims for service connection for degenerative joint disease of the right knee, and for reopening service connection for degenerative joint disease of the left knee, consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Id.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes hearing testimony, service treatment records, VA treatment records and VA examinations.  The Board notes that the RO made exhaustive efforts to obtain records from the Daytona and Miami VA medical centers (VAMC) for treatment of his right and left knee disabilities during 1977 and 1979.  The RO's attempts to obtain these records have been documented in the claims file, along with the negative replies resulting therefrom. 

VA examinations were provided in August 2009 and January 2017 in connection with the Veteran's claims for service connection for right and left knee disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R§ 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Reopening Service Connection Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
 § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for a left knee disability, diagnosed as degenerative joint disease of the left knee, in an unappealed February 1997 rating decision, finding that while there was in-service treatment for a left knee injury, the records show the condition healed, and that there was no evidence of a left knee disability within one year of service separation.  For these reasons, the Board finds that new and material evidence in this case must tend to establish a diagnosis for a left knee disability.

New evidence received subsequent to the February 1997 rating decision, pertinent to the appeal to reopen service connection for a left knee disability includes VA treatment records, VA examinations, and Travel Board hearing testimony.  An August 1998 x-ray report shows the Veteran had minimal degenerative changes of the knee.  A February 2008 x-ray report of the knees also showed degenerative changes, and was compared with a September 2008 MRI report, which similarly showed degenerative changes of the left knee and the Veteran was diagnosed with having degenerative osteoarthritic changes of the left knee.  An August 2009 VA examiner diagnosed the Veteran with degenerative joint disease of the left knee upon review of the February 2008 x-ray report of record.  A January 2017 VA examiner diagnosed the Veteran with degenerative changes of the left knee.  The Board finds that the Veteran's diagnoses of degenerative changes of the left knee and degenerative joint disease of the left knee relate to an unestablished fact necessary to substantiate a claim for service connection for a left knee disability.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left knee disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2016). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Degenerative joint disease, or osteoarthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2016).  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran has contended that current right and left knee disabilities are related to an injury sustained during active service.  After reviewing all the lay and medical evidence of record, including the Veteran's statements, the Board finds that currently diagnosed degenerative joint disease of the right and left knees are not related to service.

VA treatment records and examinations of record reflect a current diagnosis of degenerative joint disease of the left and right knees.  See August 2009 VA examination report.

The Board finds that left and right knee disabilities were not "noted" at service entrance.  While a May 1967 entrance examination shows the Veteran reported injuring his bilateral knees in a February 1967 automobile accident, the Veteran's knees were found to be normal upon clinical evaluation, and therefore, the Board finds that there was no notation of a left or right knee disability upon service entrance.  Accordingly, absent clear and unmistakable evidence showing that right and left knee disabilities both preexisted service and were aggravated therein, the Board finds that the Veteran was presumed to be sound at service entrance with regard to his knee disabilities.

The Veteran contends in a November 2015 Travel Board hearing that within 13 months of service entrance, he injured his knees in Guantanamo Bay, Cuba during a towing exercise, when a heavy cable whipped and caught him across the knee against the concrete.  The Veteran believed this incident injured his left knee, and testified that he was carried to sick bay, given some Darvon and had his knee wrapped with an ACE bandage.  He further testified that that his right knee started to act up within six months of his injury, and that his knee pain had been constant since service separation.

Service treatment records show that the Veteran reported an incident resulting in an acute contusion of the left knee in October 1968.  A January 1968 treatment note denotes right "trick knee," with complaints of right knee pain in April 1968.  In January 1969, the Veteran complained of right knee pain, and was given an ACE bandage and a prescription of Darvon.  In a February 1969 treatment note, the Veteran complained of right knee pain, and indicated that he had been told he had a popliteal cyst, but the examiner indicated no signs of injury.  A March 1969 Congressional Inquiry report shows the Veteran reported that he had seen a private orthopedist who told him he had a popliteal cyst and recommended surgery.  An undated treatment note shows the Veteran had been diagnosed with mild chrondromalacia of the right patella.  Within a May 1969 separation examination report, the Veteran did not report symptoms of a knee disability and the examining physician denoted normal findings of the knees upon clinical evaluation.

An October 1970 VA examination of the right knee showed that the Veteran reported that in February 1967 (prior to active duty) he was hit by a car while walking.  He did not lose consciousness and was hospitalized for treatment.  It was also noted that he injured his right knee and two years later a cyst was discovered.  The Veteran reported having pain of the right knee. On examination of the right knee, it was of normal configuration. There was no limitation of motion or points of tenderness. Crepitus was elicited. There was no evidence of a popliteal cyst.  His knee had stabilized.  He squatted normally.  He was able to stand on his toes and had good quadriceps tone.  The VA examiner concluded that there was no evidence of a cyst or other orthopedic findings.  An associated X-ray report shows that there was no intrinsic bone or joint pathology, and there was no abnormal soft tissue calcification. 

VA treatment records include an August 1996 x-ray report of the "knee," which showed minimal degenerative changes.  In January 2008, the Veteran received a bone scan and was diagnosed with metabolically active Paget's disease.  A February 2008 x-ray report of the knees showed degenerative changes of the right and left knees.  A September 2008 MRI report of the knees showed moderate degenerative changes of the right knee and degenerative osteoarthritic changes of the left knee.  

In a July 2008 claim, the Veteran indicated that he injured his knees in October 1968 aboard the U.S.S. Sandoval when his left leg got caught between a concrete block and cable while mentoring towing gear.  He stated that his right knee was injured prior to service but was aggravated by his military service, and it has not gotten better because he had been compensating for his left knee.

During an August 2009 VA examination, the VA examiner diagnosed the Veteran with degenerative joint disease of the right and left knees per the February 2008 x-ray report of record, which showed degenerative changes of the bilateral knees.  The VA examiner opined that it was less likely than not that the Veteran's current diagnosis of degenerative joint disease was caused by or result of his in-service car accident.  The VA examiner indicated that there was no objective evidence to support his disabilities had been chronic conditions and noted that there was no objective evidence of right or left knee osteoarthritis while in service.

In a statement included with a March 2010 VA Form 9, construed as a notice of disagreement, the Veteran contested the adequacy of the October 1970 VA examination, indicating that the examination took three minutes with the VA examiner not facing the Veteran.

Within a March 2012 VA Form 9, the Veteran stated that his knee problems were not a result of the pre-service accident but that his current disabilities were the result of an accident on board ship.

During a January 2017 VA exam, the VA examiner diagnosed the Veteran with left and right knee degenerative changes per x-rays of record.  The examiner opined that the Veteran's left and right knee disabilities were less likely than not due to active duty service.  Upon review of the Veteran's claims file, the VA examiner indicated that there was no objective evidence of aggravation or a chronic debilitating bilateral knee condition occurring while on active duty and of that very same condition continuing status post active duty service.  The VA examiner reported that the August 1996 x-ray report showing degenerative changes of the left knee was taken 27 years post service, and that the February 2008 imaging was also many years post service.

VA treatment records dated April 2010 and April 2014 showed complaints of bilateral knee pain.

Upon review of all the lay and medical evidence of record, the Board finds that currently diagnosed degenerative joint disease of the right and left knees was not chronic in service, with continuous symptoms since service separation.  While the Veteran had complaints of right and left knee pain in service, supported by findings in service treatment records, he did not report experiencing symptoms of a bilateral knee disability at the time of his separation from service in May 1969.  On VA examination in October 1970, his right knee was normal.  The Board finds that the Veteran is competent to describe symptoms of bilateral knee pain both in service and post-service in hearing testimony, and is credible in identifying knee injuries in service, however, the Veteran is not competent to provide a nexus between diagnosed degenerative joint disease of the knees and an injury in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements fail to establish both chronic symptoms in service and continuous right and left knee disability symptoms post-service.  

The Board finds probative the medical evidence of record which shows that the Veteran was not treated for symptoms of degenerative joint disease of the left and right knees for many years after service separation until August 1996, when an x-ray report showed findings of degenerative changes of the knees.  Additionally, a January 2017 VA medical examiner indicated that she could not find evidence of chronic, debilitating knee condition while on active duty that had continuous symptoms post-service, as the first x-ray evidence of degenerative changes of the knees was in August 1996, over a 25 years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Therefore, the Board finds that the Veteran did not experience chronic symptoms of right and left knee disabilities in service, with continuous symptoms since service separation.  And, because the Veteran did not have x-ray evidence of degenerative changes of the right and left knees until August 1996, with a diagnosis of degenerative joint disease of the bilateral knees in August 2009, the Board also finds that degenerative joint disease of the right and left knees did not manifest to a compensable degree within one year of service separation.

The Board additionally finds that the weight of the evidence does not establish a nexus between diagnosed degenerative joint disease of the right and left knees to service.  As discussed above, while the Veteran had complaints of bilateral knee pain in service, he did not seek treatment for a right or left knee disability for many years after service separation until August 1996.  The Board notes that the October 1970 VA examiner, upon evaluation and review of an x-ray report ordered in conjunction with the examination, opined that there was no evidence of a cyst or orthopedic findings at the time.  VA medical opinions from August 2009 and January 2017 indicate that diagnosed degenerative joint disease of the right and left knees was less likely than not related to service given the length of time from between service separation until first receiving treatment for his disabilities post-service.  Buchanan, 451 F.3d at 1336; Maxson, 230 F.3d at 1333.  Insomuch as the Veteran contends that his bilateral knee disabilities were related to an in-service injury, the Board finds that the Veteran is not competent to provide a complex medical opinion as to the etiology of the Veteran's back disabilities.  Jandreau, 492 F.3d 1372.  Therefore, the Board finds that the evidence of record does not establish a nexus between the Veteran's diagnosed back disabilities to service.  Additionally, because the Board is denying service connection for a right knee disability, the Board need not address the issue of secondary service connection for a left knee disability, to include as due to a right knee disability.
                                                                                           
For these reasons, the Board finds that the weight of the evidence is against service connection for degenerative joint disease of the right and left knees.  Because the preponderance of the evidence is against the claims for service connection, the claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The petition to reopen a claim of service connection for a left knee disability is granted.

Service connection for degenerative joint disease of the left knee is denied.

Service connection for degenerative joint disease of the right knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


